Citation Nr: 0001292	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to an increased disability rating for 
residuals of fractures of the left foot, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to August 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for right carpal tunnel 
syndrome, and assigned a 0 percent, noncompensable disability 
rating for residuals of fractures of the left foot.  In a 
November 1998 rating decision, the RO increased the rating 
for residuals of left foot fractures to 10 percent.  The 
veteran has continued her appeal, and she is seeking a rating 
higher than 10 percent.


FINDINGS OF FACT

1.  VA outpatient treatment notes from 1997 and 1998 include 
a current diagnosis of bilateral carpal tunnel syndrome.

2.  Records of private medical treatment during the veteran's 
service, in 1991, provide a diagnosis of probable right 
carpal tunnel syndrome.

3.  The evidence of right carpal tunnel syndrome during and 
after service shows continuity of symptomatology.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a left foot disability.

5.  Service-connected fractures of the veteran's left second 
and third metatarsals are currently well healed, with 
residual manifestations in the left foot of pain and 
diminished endurance, without limitation of motion, producing 
moderate disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
carpal tunnel syndrome is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The criteria for a disability rating in excess of 10 
percent for residuals of fractures of the left foot have not 
been met.  38 U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Carpal Tunnel Syndrome

The veteran contends that carpal tunnel syndrome in her right 
hand and wrist began during service.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In August 1991, while the veteran was in service, she was 
examined by James C. Butler, M.D., an orthopedic surgeon from 
Tulane University Medical Center.  She reported pain and 
numbness in her right hand, with tingling in her fingers.  
Dr. Butler wrote that, in his opinion, the findings on 
physical examination were consistent with a probable right 
carpal tunnel syndrome.  Dr. Butler stated that further 
diagnostic studies, specifically, electromyogram with nerve 
conduction studies of the upper extremities, were essential 
to confirm or exclude the diagnosis of carpal tunnel 
syndrome.  Dr. Butler's report provides evidence that the 
veteran had right carpal tunnel syndrome during service.

The claims file contains a medical diagnosis that the veteran 
currently has carpal tunnel syndrome of the right hand and 
wrist, as VA outpatient treatment notes from 1997 and 1998 
list a diagnosis of bilateral carpal tunnel syndrome.  Those 
records also reflect the veteran's reports that her symptoms, 
during service, of pain and numbness in her right arm, wrist, 
and hand, continued after service.  The Board finds that the 
evidence of probable right carpal tunnel syndrome during 
service, with symptoms continuing after service, is 
sufficient to form a well grounded claim for service 
connection for right carpal tunnel syndrome.


Residuals of Left Foot Fractures

The veteran contends that a rating in excess of 10 percent is 
warranted for residuals of left foot fractures.  In 1992, 
while the veteran was in service, she fell down some stairs 
and sustained injury of her left foot, with comminuted 
fractures of the second and third metatarsals.

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for the residuals of the fractures in her left foot.  The 
rating schedule provides for higher ratings for that 
disorder.  The Board finds that her claim for an increased 
rating is a well grounded claim.  In addition, the Board is 
satisfied that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

When the veteran sustained the injury to her left foot, in 
April 1992, she received treatment from a private 
orthopedist, Ralph J. Gessner, M.D.  In June 1992, 
Dr. Gessner wrote that the veteran's foot was markedly 
swollen at the time of the injury.  Dr. Gessner reported that 
the foot was placed in a splint, and later in a cast, after 
the swelling subsided sufficiently.  X-rays taken in June 
1992 showed good healing of the fracture sites, and 
weightbearing as tolerated was begun.  A military physical 
profile form dated in April 1993 indicated that, due to 
residuals of left foot fractures, the veteran was to be 
limited to running at her own pace and distance.

VA outpatient treatment notes from February 1996 indicated 
that the veteran reported that she had tripped and reinjured 
her left foot.  She reported pain and swelling in the foot.  
X-rays of the left foot did not show any new fractures. The 
veteran was able to walk normally.  The examiner's impression 
was a probable sprain of the left foot.  In July 1997, the 
veteran reported pain and swelling in her left foot.  In 
October 1998, the veteran reported pain in her left foot that 
was aggravated by weightbearing.

In May and June 1998, the veteran wrote that her left foot 
problem was getting worse.  She stated that she had 
continuous pain in the foot, for which she took pain 
medication.  On VA medical examination in August 1998, she 
reported that she had pain, stiffness, and occasional 
swelling in her left foot.  She indicated that the foot pain 
occurred daily, and was worse in cold and rainy weather.  She 
reported that she had twisted the foot while stepping off of 
a curb two weeks earlier, and that she had increased 
swelling.  She stated that, during flare-ups of pain in the 
foot, she needed to be in a nonweightbearing position, with 
her foot elevated.  The examiner noted that the veteran had a 
slightly antalgic gait, favoring her left foot.  The examiner 
noted a slight bony prominence over the second and third 
metatarsals, and swelling of the left ankle.  The foot had a 
full range of motion.  X-rays revealed intact bones and 
joints in the left foot, with demineralization of the bones.

The rating schedule does not provide a specific diagnostic 
code for evaluating residuals of fractures of the 
metatarsals, unless there is nonunion or malunion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (1999).  X-rays 
of the veteran's left foot reveal that the fractures are well 
healed.  Thus, the RO has been correct in its use of 
Diagnostic Code 5284, for other foot injuries, in evaluating 
the veteran's left foot disability.  Under that diagnostic 
code, foot injuries are rated at 10 percent if moderate, 20 
percent if moderately severe, 30 percent if severe, and 
40 percent with actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).

The medical records and the veteran's statements indicate the 
veteran has pain in the foot and a slightly antalgic gait.  
The range of motion of the foot is not limited.  There is 
diminished endurance of the foot, in that pain is increased 
with use, and she must stay off of her foot to relieve flare-
ups of pain.  The Board finds that the overall disability 
picture is one of moderate disability, as contemplated by a 
10 percent rating under the rating schedule.  The limitation 
of function of the left foot does not rise to the level of 
moderately severe, as would be required for a 20 percent 
rating.  In reaching this determination, the Board has 
considered whether staged ratings should be assigned.  The 
Board concludes that the disability has not significantly 
changed, and a uniform evaluation is appropriate in this 
case.

Review of the record reveals that the RO, in a November 1998 
Supplemental Statement of the Case, expressed that the 
circumstances in the veteran's case did not warrant referral 
of the case to the Chief Benefits Director or the Director of 
the Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation provides that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director, or the Director of the 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the veteran's file in 
light of 38 C.F.R. § 3.321(b)(1) and the Court's related 
mandates; and the Board finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).

The Board concludes that the 10 percent rating that is 
currently assigned is the appropriate rating for the 
veteran's left foot disability.  Thus, the claim for an 
increased rating is denied.


ORDER

The claim of entitlement to service connection for right 
carpal tunnel syndrome is well grounded.  To this extent 
only, the appeal of that claim is granted.

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractures of the left foot is denied.



REMAND

Because the claim of entitlement to service connection for 
right carpal tunnel syndrome is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When Dr. 
Butler examined the veteran during service, his diagnosis was 
probable right carpal tunnel syndrome, and he indicated that 
testing should be performed to confirm or exclude the 
diagnosis.  There is no indication in the claims file that 
such testing was ever performed.  Therefore, the Board will 
remand the claim for an examination, with the testing that 
Dr. Butler recommended, to obtain a clear diagnosis with 
respect to the veteran's right hand and wrist, and to obtain 
a medical opinion as to whether the current disorder is a 
continuation of the disorder noted during service.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination and testing of his 
upper extremities, to clarify the 
diagnosis and likely etiology of current 
disorders.  The examiner should be 
provided with the veteran's claims file 
and a copy of this remand for review 
prior to the examination.  The veteran 
should undergo an electromyogram with 
nerve conduction studies of the upper 
extremities.  The examining physician 
should provide a diagnosis of any 
disorder of the veteran's upper 
extremities; in particular, indicating 
whether there is carpal tunnel syndrome 
of the right upper extremity.  The 
examiner should provide an opinion, based 
on the symptoms that the veteran reported 
during service, and the new examination 
and test results, as to whether it is at 
least as likely as not that any current 
disorder began during the veteran's 
service.

2.  The RO should inform the veteran that 
she may submit additional evidence and 
argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, she and her representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

